DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered and are persuasive. Applicant argues that the amendments overcome the 112(a) rejection. Examiner agrees and therefore, the 112(a) rejection of claims 1-20 is withdrawn. With regards to the prior art rejection, Applicant argues that the prior art references do not teach all of the limitations of the amended claims. Specifically, the Deng reference does not teach that the regression parameters are determined by the same operation of minimizing the cost function. “Instead, Deng appears to disclose nothing but the conventional approach of guessing at kernel widths in one operation (kernel guessing operation) and separately determining the regression parameters in a different operation (classifier training operation), whereas the claims recite an approach in which the similarly parameters and regression parameters can be simultaneously determined using the same performance of a training operation comprising minimizing of the cost function.” See Arguments page 12. After further consideration, Examiner agrees and therefore withdraws the prior art rejections. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the subject matter eligibility under 35 U.S.C 101, the present invention is directed towards eligible subject matter in view of the recent 2019 Patent Eligibility Guidelines. Specifically, the claims are deemed to be indicative of integrating an abstract concept into a practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG.  Additionally, the combination of additional elements recited in the claims amounts to significantly more than the abstract idea under Step 2B of the Alice/Mayo Test as described in the 2019 Revised PEG. Therefore, the claims are directed to patent eligible subject matter.
Regarding patentability under 35 U.S.C. 103, no prior art reference, or reasonable combination thereof, could be found which discloses, or suggests the limitations found in the independent claims. The 
The closest foreign reference of record, Tran et al. (WO 2014/201515), does not discloses all of the claimed limitations. Tran discloses a computer system for processing medical data to determine the likelihood, or risk, of an adverse event or outcome based on machine learning techniques. The system trains the classifier on training data in order to classify the person into one of the probability classes associated with a medical outcome to generate a probability value of the outcome for the patient. However, Tran does not disclose wherein training the classifier includes simultaneously learning a value for the kernel parameter together with learning a value for the regression parameter in a same training operation by comprising minimizing a same cost function based on the clustered data points.
The closest NPL reference is Engelhardt, Kernels and Kernel Methods (2013) does not disclose all of the claimed limitations. Engelhardt discloses training a classifier that uses a logistic regression curve to classify the input data; selecting landmark points; similarity terms representing similarity with respect to the landmark points, the similarity terms each corresponding to a Gaussian kernel having an input variable and a kernel parameter; wherein training the classifier includes learning a value for the kernel parameter. However, Engelhardt does not discloses wherein training the classifier includes simultaneously learning a value for the kernel parameter together with learning a value for the regression parameter in a same training operation by comprising minimizing a same cost function based on the clustered data points. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA R. COVINGTON/Examiner, Art Unit 3686       

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686